Citation Nr: 1622460	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for service-connected left eye herpes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to December 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the Veteran's case presently resides with the RO in Columbia. 

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This matter was last before the Board in November 2015, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected left eye herpes has been manifested by corrected distance vision of 20/40 or better in both eyes; there were no ocular findings consistent with currently active or previous herpetic infections of either eye.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected left eye herpes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code (DC) 6099-6066 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the Veteran received notice for his service connection claim for left eye herpes in a June 2010 letter to the Veteran.  Service connection was granted in an August 2010 rating decision.  Within one year of the August 2010 rating decision the Veteran again requested "service connection" for his left eye disability, and VA outpatient treatment records and a VA eye examination were developed.  Such records contained additional information with respect to the Veteran's symptoms and level of disability, and were therefore "new and material" to his claim.  See 38 C.F.R. § 3.156(b).  Thus, this case has been pending since the initial assignment of service connection and no further notice was required.

The Board finds the duty to assist has also been met.  The Veteran's claims file contains his service treatment records, military service records, post-service medical treatment records, Social Security Administration (SSA) records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in September 2010 and January 2016.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Since the Veteran appealed the initial rating assigned for his left eye disability, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran seeks a compensable disability rating for his service-connected left eye herpes.  In an August 2010 rating decision, the Columbia RO granted service connection for herpes of the left eye because the Veteran's service treatment records showed he was diagnosed with the condition in service and the RO considered it to be a chronic condition.  A noncompensable disability rating was established effective August 19, 2009, pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6066, the criteria used to evaluate impairment of central visual acuity.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 6099 conveys that the Veteran's service-connected left eye disability was not listed in the Schedule for Rating Disabilities.

The provisions of 38 C.F.R. § 4.79, DCs 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b).

In September 2010, the Veteran was afforded a VA eye conditions examination.  The examiner noted that both corrected and uncorrected visual acuity at distance was 20/20 in the right eye and 20/25 in the left eye.  Uncorrected visual acuity at near was 20/200 in both eyes.  The corrected visual acuity at near was 20/20 in both eyes.  The right pupil was round and reactive.  The left eye showed corectopia with keyhole pupil and negative afferent pupillary defect (APD).  The examiner noted that the Veteran showed no evidence of herpetic ulcers or ulcerations of either eye without corneal scarring.

At his September 2015 Board hearing, the Veteran testified to experiencing symptoms of burning, blurry vision, irritation, itching and watering in his left eye.  The Board notes that the Veteran has also sought entitlement to service connection for several other conditions of his left eye, namely, dry eye syndrome, glaucoma and cataracts.  However, service connection for these respective conditions was denied by the Columbia RO in an unappealed July 2014 rating condition; therefore, they are not for consideration in this decision.

A review of the Veteran's extensive VA treatment records does not show any treatment for herpes infections in the Veteran's left eye.

In January 2016, the Veteran was afforded another VA eye conditions examination.  He was diagnosed with ocular hypertension and cataract.  Upon examination, the Veteran was found to have uncorrected distance vision of 20/40 or better in the right eye and 20/70 in the left eye.  His uncorrected near vision was 20/200 in both eyes.  Both the Veteran's corrected distance and near vision were found to be 20/40 or better in both eyes.  The examiner found that the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  The examiner found chorioretinal scarring in both eyes and found that the Veteran had a visual field defect.  However, the VA examiner stated the Veteran did not have scarring or disfigurement attributable to any eye condition.  The Veteran's eye conditions did not impact his ability to work.  And the VA examiner stated that his examination did not reveal any ocular findings consistent with currently active or previous herpetic infections of either eye. 

After a review of all the evidence, lay and medical, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected left eye herpes.  The preponderance of the evidence is against any eye disability consistent with currently active or previous herpetic infections of the left eye.  The Veteran's corrected distance visual acuity, at worst, has been primarily 20/40 or better for the left eye throughout the rating period.  

For VA purposes, normal visual acuity is considered 20/40.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (with 20/40 vision in each eye, a noncompensable rating is assigned and vision worse than 20/40 is compensable); accord 38 C.F.R. § 4.77 (establishing when muscle function is considered to be normal, which is identified as 20/40).  

The Board is aware of the Veteran's credible complaints of increased severity of his symptoms of his left eye disability.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the record does not establish that the rating criteria are inadequate to rate the Veteran's service-connected left eye disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left eye disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address visual and physical symptoms of eye disabilities.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted. 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his service-connected left eye disability.  Hence further consideration of TDIU is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to a compensable disability rating for his service-connected left eye herpes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to a compensable disability rating for service-connected left eye herpes is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


